NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



ERNEST TYRE MOORE,                          )
                                            )
              Appellant,                    )
                                            )
v.                                          )          Case No. 2D17-1751
                                            )
STATE OF FLORIDA                            )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.

Howard L. Dimmig, II, Public Defender,
and Keith W. Upson, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney
General, Tallahassee, and Michael
Schaub, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and ATKINSON, JJ., Concur.